Exhibit 10.5

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”), dated ______, 2016 and to
be effective as of the 1st day of _________ 2016 (the “Effective Date”), is made
and entered into by and between DS Healthcare Group, Inc., a Florida corporation
(“DSKX”) and Photomedex, Inc., a Nevada corporation (“PHMD”).  

RECITALS:

WHEREAS, pursuant to (a) an Agreement and Plan of Merger and Reorganization,
dated as of February __, 2016, among the Company, PHMD Consumer Acquisition
Corp., a Delaware corporation (“Merger Sub”), Radiancy, Inc., a Delaware
corporation (“Radiancy”) and PHMD (the “Radiancy Merger Agreement”), and (b) a
separate Agreement and Plan of Merger and Reorganization, dated as of February
__, 2016, among the Company, PHMD Professional Acquisition Corp., a Delaware
corporation (“PPAC”), Photomedex Technologies, Inc., a Delaware corporation
(“Photo-Tech”) and PHMD (the “Photo-Tech Merger Agreement” and together with the
Radiancy Merger Agreement, the “Merger Agreements”), PHMD acquired 100% of the
capital stock of Radiancy and its direct and indirect Foreign Subsidiaries (the
“Radiancy Group”) and 100% of the capital stock of Photo-Tech; and

WHEREAS, in connection with the transactions contemplated by the Merger
Agreements, DSKX and PHMD desire that PHMD provide, or cause the individual
executive officers of PHMD listed on Annex A annexed hereto, and made a part
hereof (the “Executive Officers”), to provide, DSKX with certain transition
services under the terms and subject to the conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which the
parties acknowledge, the parties, intending to be legally bound, agree as
follows:

AGREEMENTS:

ARTICLE I
PROVISION OF SERVICES

Section 1.1

General Intent.  DSKX acknowledges and understands that the PHMD Services
provided hereunder are transitional in nature and are furnished by PHMD and the
Executive Officers solely for the purpose of facilitating the transition of
ownership and management of the Radiancy Group and Photo-Tech (collectively, the
“Acquired Companies”) and the operation of the Consumer Products business
described in the Radiancy Merger Agreement and the Professional Products
business described in the Photo-Tech Merger Agreement (collectively, the
“Businesses”) for a limited period of time after the Closing Date, as set forth
herein.  DSKX will use commercially reasonable best efforts to make a transition
to its own internal organization or any other third-party suppliers for the PHMD
Services as promptly as practicable.

Unless otherwise expressly defined in this Agreement, all capitalized terms when
used herein shall have the same meaning as they are defined in the Merger
Agreements.





--------------------------------------------------------------------------------



Section 1.2

Services to Be Provided.

(a)

PHMD Services.

During the term of this Agreement as set forth in ARTICLE III (the “Transition
Period”) and on the terms and subject to the conditions of this Agreement, PHMD
will provide, or cause one or more of the Executive Officers to provide, to DSKX
(with respect to the Businesses) each of the services (the “PHMD Services”)
described below beginning as of the Effective Date and continuing for the
duration of the Transition Period.

(b)

Description of PHMD Services.  The Services to be provided by PHMD shall include
guiding the executive officers of DSKX in the performance of their duties in
connection with:

(i)

introducing and coordinating the duties, responsibilities and reporting
obligations of executives and other management personnel of each of the Acquired
Companies;

(ii)

integrating the marketing and distribution of Consumer Products and Professional
Products offered and sold by the Acquired Companies with the products sold and
distributed by DSKX and its existing Subsidiaries;

(iii)

consolidation of financial reporting and data integration between the Acquired
Companies and DSKX and its other existing Subsidiaries.

(iv)

integrating logistics and warehouse operations among DSKX its existing operating
Subsidiaries and the Acquired Companies;

(v)

coordinating public disclosures and reporting obligations under the Securities
Act and the Exchange Act for each of PHMD and DSKX; and

(vi)

providing additional guidance in other areas reasonably requested by DSKX and
not expressly specified above; provided, however, that PHMD shall not be
obligated to provide any particular additional service if neither PHMD nor any
of the Executive Officers is (at the time of the request) providing itself or
the Executive Officers with the particular additional service requested; and
provided further, however, that the term for providing any additional service
requested shall not extend beyond the end of the 4th month following the
Effective Date without the consent of DSKX.

(c)

DSKX Consulting Services.

For a period of 18 months following the date of this Agreement, DSKX shall
provide to PHMD, without cost, incidental transition consulting services to
allow access to former PHMD personnel moving from the PHMD payroll to the DSKX
payroll to enable PHMD professionals to accurately prepare and/or audit any
reports required to be filed with the IRS, State Taxation agencies or the SEC
(the “DSKX Consulting Services”).

Section 1.3

Limitation.  In connection with the performance of the PHMD Services or the DSXK
Consulting Services, neither PHMD nor DSKX will have any obligation to (a)
upgrade, enhance or otherwise modify any computer hardware, software or network
environment currently used, (b) provide any support or maintenance services for
any computer hardware, software or network environment that has been upgraded,
enhanced or otherwise modified from the computer hardware, software or network
environment that is currently used or (c) convert from one format to another any
Business data for use by DSKX or any other Person in connection with the PHMD
Services, DSXK Consulting Services or otherwise.

Section 1.4

Quality, Quantity and Manner of Performance.  PHMD and DSKX shall each cause
their respective executive officers or other Persons to, use, in all material
respects, a substantially





2




--------------------------------------------------------------------------------

similar degree of care in rendering PHMD Services and DSKX Consulting Services
(collectively, the “Services”) under this Agreement as they utilize, or cause
their respective executive officers or other Persons to utilize in all material
respects, in rendering such Services for its own and its operations.  The
quality and quantity of each of the Services to be provided will be that which
DSKX or PHMD may reasonably require for the operation of the Businesses in the
ordinary course of business consistent in all material respects with
corresponding services which were provided in connection with the operation of
the Businesses prior to the Closing.  The Services are provided solely at the
direction of the Parties hereto and neither DSKX nor PHMD shall be responsible
or liable for the results of such Services or the business impact with respect
thereto and, except as provided in this Section 1.4.  Each of PHMD and DSKX
specifically disclaims any and all warranties of any kind, express or implied,
arising out of or related to this Agreement.

Section 1.5

Executive Officers.  The Parties acknowledge that PHMD will provide the PHMD
Services through the Executive Officers.  PHMD shall apply and pay 100% of all
Fees received from DSKX under this Agreement (less reimbursement of any actual
out-of-pocket expenses to be incurred by the Executive Officers and advanced by
PHMD to the Executive Officers) to the Executive Officers in such amounts as
among such Executive Officers as the board of directors of PHMD may determine.

ARTICLE II
FEES, BILLING AND PAYMENT

Section 2.1

Fees and Expenses.

(a)

In full consideration for the PHMD Services to be provided under this Agreement,
as of the Effective Date of this Agreement and thereafter on the first Business
Day of each of the three (3) additional months ending _______ 31, 2016, DSKX
shall pay to PHMD the sum of $100,000, or an aggregate of Four Hundred Thousand
($400,000) Dollars over the four (4) month term of this Agreement (the “Fee”).
 DSKX shall have the right (but not the obligation) to extend the four (4) month
Term of this Agreement for up to two (2) additional months provided that it
continues to pay to PHMD the $100,000 monthly Fee.  Notwithstanding anything to
the contrary in this Agreement, PHMD shall not have any obligation to provide
the PHMD Services if DSKX has not paid PHMD the monthly Fee as set forth in this
Agreement.  

(b)

DSKX shall also reimburse PHMD on a monthly basis for reasonable out-of-pocket
expenses incurred by the Executive Officers, including travel and entertainment
expenses; provided that, in no event will out-of-pocket expenses in excess of
$2,500 be reimbursable to PHMD without the express written consent of the Chief
Financial Officer of DSKX.

Section 2.2

Taxes.  All charges and Fees to be paid to PHMD under this Agreement are
inclusive of any applicable taxes required by law to be paid in connection with
the provision of the PHMD Services.  In such connection, the Parties acknowledge
that PHMD is acting as an independent contractor to DSKX and each of the
Executive Officers are employees only of PHMD and not of DSKX or any of its
Subsidiaries.   Accordingly, DSKX will not be withholding any FICA, social
security or other taxes from the Fees payable hereunder, and PHMD and the
Executive Officers shall be solely responsible to pay, when due, all income,
withholding, sales, use and other taxes in respect of any payments made by DSKX
hereunder.





3




--------------------------------------------------------------------------------

ARTICLE III
TERM AND TERMINATION

Section 3.1

Term of Agreement.  The term of this Agreement will commence on the Effective
Date and will continue (unless sooner terminated pursuant to the terms hereof)
for a period not to exceed four (4) months, unless extended by DSKX for up to
two (2) additional months.

Section 3.2

Termination upon Breach.

(a)

DSKX may terminate this Agreement at any time, upon written notice to PHMD, in
the event of a material breach of this Agreement by PHMD.  Such termination will
become effective 10 days from the date of receipt of such notice unless the
breach is cured, or if not able to be cured within said 10-day period,
significant steps to cure have been taken by PHMD within that period.

(b)

PHMD may terminate this Agreement at any time, upon written notice to DSKX, in
the event of a material breach of this Agreement by DSKX.  Such termination will
become effective 10 days from the date of receipt of such notice unless the
breach is cured or if not able to be cured within said 10-day period,
significant steps to cure have been taken by DSKX within that period; provided,
however, that if such breach relates to the non-payment by DSKX of any fees or
expenses under ARTICLE II, then termination under this Section 3.2(b) will be
effective 10 days from the date of receipt of such notice unless all then due
and unpaid fees or expenses have been paid in full within such 10-day period.

ARTICLE IV
ADDITIONAL AGREEMENTS

Section 4.1

Title to Equipment; Management and Control.

(a)

All procedures, methods, systems, strategies, tools, equipment, facilities and
other resources used by PHMD and any of its executive officers (other than
assets of DSKX or Business Assets of the Acquired Companies) in connection with
the provision of Services hereunder (collectively, the “Equipment”) which are
the property of PHMD or its executive officers will remain the property of PHMD
and its executive officers and, except as otherwise provided in this Agreement,
will at all times be under the sole direction and control of PHMD and its
executive officers.

(b)

Except as otherwise provided in this Agreement, and subject to PHMD providing,
or causing the providing of, Services in accordance with this Agreement,
management of, and control over, the provision of the PHMD Services will reside
solely with PHMD.  

Section 4.2

Limitation of Liability; Indemnity.

(a)

Neither party nor any of its respective executive officers will be liable to the
other party or any third party for any special, punitive, consequential,
incidental or exemplary damages, or for any damages based on or related to lost
or anticipated revenues or profits relating to the same or losses upon a
multiple of earnings or attorneys’ fees) arising from any claim of any kind
relating to this Agreement or any of the Services to be provided hereunder or
the performance of or failure to perform such party’s obligations under this
Agreement, whether such claim is based on warranty, contract, tort (including
negligence or strict liability), indemnity strict liability or otherwise, and
regardless of whether such damages are foreseeable or an authorized
representative of such party is advised of the possibility or likelihood of such
damages.  In addition, neither PHMD nor DSXK nor any of their executive officers
or other employees, professional, officers or directors will be liable to the
other Party hereto or any third





4




--------------------------------------------------------------------------------

party, for any direct damages arising from any claim relating to this Agreement
or any of the Services to be provided hereunder or PHMD’s or DSKX’s performance
of or failure to perform its obligations under this Agreement.  In addition to
the limitations set forth in this Section 4.2, the total aggregate amount of
PHMD’s liability for any and all claims of any kind, whether such any such claim
is based on warranty, contract, tort (including negligence or strict liability),
indemnity strict liability or otherwise, and regardless of whether such damages
are foreseeable or an authorized representative of such party is advised of the
possibility or likelihood of such damages, or for any damage arising out of or
in connection with this Agreement, or resulting from the PHMD Services, or from
the performance or non-performance or breach of this Agreement or a breach
related to the PHMD Services, shall in no case exceed the amount of the
aggregate Fees previously paid by DSKX hereunder.

(b)

Subject to the terms and conditions set forth in this Section 4.2, DSKX will
indemnify PHMD and each of its executive officers against all Damages
attributable to any third-party claims arising from or relating to the provision
of PHMD Services under this Agreement to the extent that such Damages arise from
the gross negligence or willful misconduct of DSKX, any of its officers or any
of its or their respective employees, professionals, officers or directors.

(c)

Subject to the terms and conditions set forth in this Section 4.2, PHMD will
indemnify DSKX and each of its executive officers against all Damages
attributable to any third-party claims arising from or relating to the provision
of DSKX Consulting Services under this Agreement to the extent that such Damages
arise from the gross negligence or willful misconduct of PHMD, any of its
executive officers or any of its or their respective employees, officers or
directors.

(d)

All claims for indemnification pursuant to this Section 4.3 will be made in
accordance with the procedures set forth the Merger Agreements.

Section 4.3

Acknowledgment by Parties.  Each Party is an informed and sophisticated buyer,
and has engaged expert advisors, experienced in matters that are the subject of
this Agreement.  Each Party acknowledges and agrees that it understands the
limitations of liability set forth in this Agreement and the limitations of the
other Party’s obligations set forth in this Agreement.

ARTICLE V
MISCELLANEOUS

Section 5.1

Relationship of Parties.  Except as specifically provided in this Agreement,
neither party will (a) act or represent or hold itself out as having authority
to act as an agent or partner of the other party, or (b) bind or commit in any
way the other party to any obligations or agreement.  Nothing contained in this
Agreement will be construed as creating a partnership, joint venture, agency,
trust, fiduciary relationship or other association of any kind, each party being
individually responsible only for its obligations as set forth in this
Agreement.  The parties’ respective rights and obligations hereunder will be
limited to the contractual rights and obligations expressly set forth in this
Agreement on the terms and conditions set forth in this Agreement.

Section 5.2

Notices.  Any notice or other communications required or permitted under this
Agreement will be sufficiently given if delivered in person, transmitted by
facsimile, or sent by registered or certified mail, postage prepaid, or
recognized overnight courier service addressed as provided in the Merger
Agreements, or to such other addresses or numbers and/or addressee as are
furnished in writing by either party, and such notice or communication will be
deemed to have been given (i) as of the date so personally delivered or
transmitted via facsimile, (ii) on the third Business Day after the mailing
thereof or (iii) on the first Business Day after delivery by recognized
overnight courier service.





5




--------------------------------------------------------------------------------



Section 5.3

Governing Law; Consent to Exclusive Jurisdiction.  The interpretation and
construction of this Agreement, and all matters relating to this Agreement, will
be governed by the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York without giving effect
to any conflict of law provisions thereof.  Each of the parties agrees that any
legal action or proceeding with respect to this Agreement may be brought in the
federal and state courts located in the State of New York, and, by execution and
delivery of this Agreement, each party to this Agreement irrevocably submits
itself in respect of its property, generally and unconditionally, to the
exclusive jurisdiction of the aforesaid courts in any legal action or proceeding
arising out of this Agreement.  Each of the parties irrevocably waives any
objection which it may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Agreement brought in the courts referred to in the preceding sentence.  Each
party consents to process being served in any such action or proceeding by the
mailing of a copy thereof to the address (set forth in Section 5.2) below its
name and agrees that such service upon receipt will constitute good and
sufficient service of process or notice thereof.  Nothing in this paragraph will
affect or eliminate any right to serve process in any other manner permitted by
law.

Section 5.4

WAIVER OF JURY TRIAL.  THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM, COUNTERCLAIM
OR CROSS-COMPLAINT IN ANY ACTION OR OTHER PROCEEDING BROUGHT BY ANY PARTY TO
THIS AGREEMENT AGAINST THE OTHER PARTY TO THIS AGREEMENT WITH RESPECT TO ANY
MATTER ARISING OUT OF, OR IN ANY WAY CONNECTED WITH OR RELATED TO THIS AGREEMENT
OR ANY PORTION OF THIS AGREEMENT, WHETHER BASED UPON CONTRACTUAL, STATUTORY,
TORTIOUS OR OTHER THEORIES OF LIABILITY.  EACH PARTY REPRESENTS THAT IT HAS
CONSULTED WITH COUNSEL REGARDING THE MEANING AND EFFECT OF THE FOREGOING WAIVER
OF ITS RIGHT TO A JURY TRIAL.

Section 5.5

Recovery of Fees by Prevailing Party.  In any action at law or in equity to
enforce any of the provisions or rights under this Agreement, the party which
does not prevail in such litigation, as determined by the court in a final
judgment or decree, shall pay to the prevailing party all costs, expenses and
attorneys’ fees incurred by the prevailing party, including such costs, expenses
and fees of any appeals.  If the prevailing party shall recover judgment in any
action or proceeding, its costs, expenses and attorneys’ fees shall be included
as part of such judgment.

Section 5.6

Entire Agreement; Amendment.  This Agreement (which includes Annex A and Annex
B), constitutes the entire agreement and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof, including the Merger Agreements and Exhibit C to the
Merger Agreements.  Subject to applicable law, this Agreement may be amended,
modified and supplemented in any and all respects by written agreement of the
parties at any time with respect to any of the terms contained herein.  Each
party to this Agreement hereby acknowledges that it has not relied on any
promise, representation or warranty that is not set forth in this Agreement.

Section 5.7

Parties in Interest.  This Agreement may not be transferred, assigned, pledged
or hypothecated by either party hereto (whether by operation of law or
otherwise) without the prior written consent of the other party.  This Agreement
will be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns.

Section 5.8

Interpretation.  The table of contents and headings contained in this Agreement
are for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include,” “includes,”
“including” or similar expressions are used in





6




--------------------------------------------------------------------------------

this Agreement, they will be understood to be followed by the words “without
limitation”.  The parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event of an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as if drafted jointly
by the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.  All references to “$” or “dollars” are to U.S. dollars, and all
amounts to be calculated or paid under this Agreement will be in U.S. dollars.

Section 5.9

Third-Party Beneficiaries.  Each party intends that this Agreement will not
benefit or create any right or cause of action in or on behalf of any Person
other than the parties hereto; provided, however, that notwithstanding this
Section 5.9, the provisions of Section 4.2 will inure to the benefit of the
Persons identified therein, and may be enforced by such Persons and their
respective heirs and personal representatives.

Section 5.10

Annex.  Annex A is incorporated in, and made a part of, this Agreement.

Section 5.11

Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a Governmental Authority to be invalid, void, unenforceable or
against its regulatory policy, the remainder of the terms, provisions, covenants
and restrictions of this Agreement will remain in full force and effect and will
in no way be affected, impaired or invalidated.

Section 5.12

Waiver.  Except as otherwise provided in this Agreement, any failure of either
of the parties to comply with any obligation, covenant, agreement or condition
herein may be waived by the party entitled to the benefits thereof only by a
written instrument signed by the party granting such waiver, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition will not operate as a waiver of, or estoppel with respect
to, any subsequent or other failure.

Section 5.13

Force Majeure.  No liability shall result from any delay or failure in
performance by either party resulting from any cause, condition or event beyond
the reasonable control of the party affected, including acts of God, fire,
flood, war, government action, accident, labor trouble or shortage, or inability
to obtain material, utilities, equipment, energy or transportation (each a
“Force Majeure Event”).  Either party claiming the benefit of this Section 5.13
shall promptly notify the other party in writing upon learning of the occurrence
of any Force Majeure Event and upon such notice the affected provisions and/or
other requirements of this Agreement shall be suspended or reduced by an amount
consistent with reductions made to the other operations of such party that are
also affected by such Force Majeure Event during the period of such disability.
 Upon the cessation of such Force Majeure Event, PHMD will use its commercially
reasonable best efforts to resume its performance of the PHMD Services hereunder
as soon as practicable following the Force Majeure Event, and, in any event,
within 15 days of giving notice to DSKX of such Force Majeure Event.  If the
Force Majeure Event continues to have effect for a period of more than 15 days,
the party not claiming relief under this Section 5.13 shall have the right to
terminate the PHMD Services affected by such Force Majeure Event immediately
upon written notice of such termination to the other party.

Section 5.14

Counterparts.  This Agreement may be executed in counterparts and multiple
originals, each of which will be deemed an original, and all of which taken
together will be considered one and the same agreement.

[Remainder of this Page Intentionally Left Blank; Signature Page Follows]









7




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Transition Services Agreement
to be duly executed as of the date first written above.

 

DS HEALTHCARE GROUP, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

Renee Barch-Niles

 

 

Title:

CEO

 

 

 

 

 

PHOTOMEDEX, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

Dennis McGrath

 

 

Title:

President











--------------------------------------------------------------------------------







Annex A to Transition Services Agreement

Names of PHMD Executive Officers Providing Services




Dolev Rafaeli

Dennis McGrath








B-1


